IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00192-CR
No.
10-04-00207-CR
 
Marlin Jorron Jackson,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the County Court
Hill County, Texas
Trial Court # M1221-03 and 33,168
 

MEMORANDUM Opinion

 




Marlin Jorron Jackson has filed a motion to
dismiss this appeal.  See Tex. R. App. P. 42.2(a); McClain v.
State, 17 S.W.3d 310 (Tex.
App.—Waco 2000, no pet.).  We have not
issued a decision in this appeal.  Jackson personally signed the motion.  The Clerk of this Court has sent a duplicate
copy of the motion to the trial court clerk. 
Id.  The
appeal is dismissed.
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Before Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
Appeal
dismissed
Opinion
delivered and filed January 5, 2005
Do
not publish
[CR25]